THE LINCOLN NATIONAL LIFE INSURANCE COMPANY Lincoln Life Variable Annuity Account N ChoicePlusSM Signature, ChoicePlusSM Fusion, ChoicePlusSM Rollover ChoicePlus AssuranceSM Series LINCOLN LIFE & ANNUITY COMPANY OF NEW YORK Lincoln New York Account N for Variable Annuities ChoicePlusSM Signature, ChoicePlusSM Fusion ChoicePlus AssuranceSM Series Supplement dated June 18, 2013 to the Prospectus dated May 1, 2013 This Supplement outlines fund name changes for several of the funds that are offered as investment options under your annuity contract. All other provisions outlined in your prospectus remain unchanged. This Supplement is for informational purposes and requires no action on your part. The Lincoln Variable Insurance Products Trust has informed us that, effective August 12, 2013, the name of several funds will be changed, according to the table below. The fees and investment objective of the funds will not change. CURRENT FUND NAME NEW FUND NAME LVIP Protected Profile Conservative Fund LVIP Managed Risk Profile Conservative Fund LVIP Protected Profile Growth Fund LVIP Managed Risk Profile Growth Fund LVIP Protected Profile Moderate Fund LVIP Managed Risk Profile Moderate Fund Please retain this Supplement for future reference.
